DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 24, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ligtenberg et al., United States Patent Application Publication No. US 2018/0217668 A1.

(Figs. 1A-1B, integrated interface system, #118; Detailed Description, [0140]; See also Detailed Description, [0611-0612]), comprising: 
a cover sheet (See Figs 7A-7B; cover, #706a; Detailed Description, [0222-0227]; See alternatively--Figs. 29J-29K, cover, #2946; Detailed Description, [0449-0450]); 
a border component coupled to the cover sheet (Fig. 7A-7B; edge trim, #714/716; Detailed Description, [0222-0227]); and 
one colored ink coupled to the border component, wherein an ablated pattern of the border component yields more than one hue of the one colored ink on the cover sheet (Detailed Description, [0227]. “The edge trims 714, 716 may have a same or similar appearance (including color, surface polish, etc.) to each other and/or to other parts of the computing device 700b. For example, the edge trims 714, 716 may be formed from or include the same materials as the joining members 710b, 712b, such that the edge trims 714, 716 and the joining members 710b, 712b have substantially the same appearance (e.g., color, surface finish, etc.) to one another, furthering the uniformity and consistency of the sides of the computing device 700b.”; See also Detailed Description, [0200], “The cover 604a, display housing 602a, and joining member 606a may have a substantially similar appearance. For example, these components may be configured to have the same or similar color, texture, tactile feel, etc. This may include applying paint, ink, dye, or other coatings to the components, and/or applying the same finishing processes (e.g., machining, polishing, etc.) to the components.”; See next Detailed Description, [0237], “For example, the reinforcing rib structure 902 may be formed by machining, etching, ablating, or otherwise removing material from a single sheet of material (e.g., glass). As another example, the reinforcing rib structure 902 may be formed by a molding or slumping process in which the top case 900 is heated and conformed to a mold that defines the reinforcing rib structure 902 (as well as other features and/or shapes of the top case 900, such as the keyboard region 904 or other areas of high or low relief”).

Regarding claim 2, Ligtenberg discloses wherein the border component comprises two or more colored border-layer components (See also Detailed Description, [0200], “The cover 604a, display housing 602a, and joining member 606a may have a substantially similar appearance. For example, these components may be configured to have the same or similar color, texture, tactile feel, etc. This may include applying paint, ink, dye, or other coatings to the components, and/or applying the same finishing processes (e.g., machining, polishing, etc.) to the components.”; coatings disclose a plurality of inks; See also Detailed Description, [0134]).

Regarding claim 3, Ligtenberg further discloses wherein the border component is opaque or black (Detailed Description, [0134], “In some cases, all or some of the top case 112 may be masked to form opaque regions. The masking may be formed using any suitable technique such as depositing an ink, dye, film, or otherwise positioning an opaque material below the top case 112 (and above any other components or layers that are intended to remain hidden or occluded). The masking or other opaque material or layer may be any desired color. Indeed, because the top case 112 may be light-transmissive (e.g., transparent), there may be fewer limitations on the achievable colors than with conventional devices. For example, certain colors, finishes, or other optical treatments may be difficult or impossible to achieve in an uncoated opaque plastic material. By using a light-transmissive or transparent top case 112, it may be possible to achieve devices having many more available colors and/or finishes (e.g., mirror finishes, metal flake finishes, etc.). In some cases, images, photographs, paintings, or other graphic content may be visible through the light-transmissive top case 112”).

(Detailed Description, [0134], “In some cases, all or some of the top case 112 may be masked to form opaque regions. The masking may be formed using any suitable technique such as depositing an ink, dye, film, or otherwise positioning an opaque material below the top case 112 (and above any other components or layers that are intended to remain hidden or occluded). The masking or other opaque material or layer may be any desired color. Indeed, because the top case 112 may be light-transmissive (e.g., transparent), there may be fewer limitations on the achievable colors than with conventional devices. For example, certain colors, finishes, or other optical treatments may be difficult or impossible to achieve in an uncoated opaque plastic material. By using a light-transmissive or transparent top case 112, it may be possible to achieve devices having many more available colors and/or finishes (e.g., mirror finishes, metal flake finishes, etc.). In some cases, images, photographs, paintings, or other graphic content may be visible through the light-transmissive top case 112”). 

Regarding claim 5, Ligtenberg discloses wherein the one colored ink appears as a gradient as a result of the ablated pattern (Detailed Description, [0123], “The sheet may also be light transmissive to allow images or light to be visible therethrough. As used herein, light transmissive may be used to refer to something that is transparent or translucent, or otherwise allows light to propagate therethrough. In some cases, transparent materials or components may introduce some diffusion, lensing effects, distortions, or the like (e.g., due to surface textures) while still allowing objects or images to be seen through the materials or components, and such deviations are understood to be within the scope of the meaning of transparent. Also, materials that are transparent may be coated, painted, or otherwise treated to produce a non-transparent (e.g., opaque) component”; texture reads upon gradient feature; See also Detailed Description, [0169-0175]). 

(Detailed Description, [0179], See also Detailed Description, [0237], lines depicted within Figs. 4 and 9 through the ablation process). 
	Regarding claim 14, Ligtenberg discloses wherein the cover sheet comprises glass or film  (See Figs 7A-7B; cover, #706a; Detailed Description, [0217-0227],  “The display 638 may be an organic light emitting diode (OLED) display, or any other suitable display or display stack, and may include a cover (e.g., a glass, sapphire, or plastic protective cover) and/or other suitable components.”;  See alternatively--Figs. 29J-29K, cover, #2946; Detailed Description, [0449-0450], “The cover 2946 may be any suitable material, such as a polymer film, and may be adhered to or otherwise secured to the contact surface 2940”). 
	Regarding claim 15, Ligtenberg discloses a structure further comprising a circuitry layer coupled to the cover sheet and the border component (See inter alia, Detailed Description, [0151], [0196], [0283], [0356]). 
	Regrading claim 16, Ligtenberg further discloses wherein the circuitry layer comprises: indium-tin-oxide (ITO), silver, or metal mesh (Detailed Description, [0356], “Below the top case 1802 is a touch sensor 1804. The touch sensor 1804 may be any suitable type of touch sensor, and may use any suitable touch-sensing technology. For example, the touch sensor 1804 may be a capacitive touch sensor that detects touch inputs by detecting a change in capacitance caused by the presence of a finger (or other implement) on or near the top case 1802. In such cases, the touch sensor 1804 may include one or more layers with conductive traces 1806 disposed thereon. The conductive traces 1806 may act as plates of capacitors, between which capacitance is measured. The conductive traces 1806 may be conductive material, such as indium tin oxide (ITO), indium gallium oxide, gallium zinc oxide, indium gallium zinc oxide, metal nanowire, nanotube, carbon nanotube, graphene, conductive polymers, a semiconductor material, a metal oxide material, copper, gold, constantan, or any other suitable material, and may be disposed on a substrate such as a circuit material (e.g., a flex circuit”). 
	Regarding claim 17, Ligtenberg discloses a method for a projected capacitive (PCAP) touchscreen layered structure (Figs. 1A-1B, integrated interface system, #118; Detailed Description, [0140]; See also Detailed Description, [0313], [0611-0612]), comprising: 
screen printing a border component on a cover sheet  (Fig. 7A-7B; edge trim, #714/716; Detailed Description, [0222-0227]); 
curing the border component (Detailed Description, [0159], “Potting may be used to refer to a material that is disposed in a volume or region as a liquid, foam, or other flowable state, and then cured to a non-flowable state (e.g., a solid).”); 
ablating a pattern on the border component (Detailed Description, [0179], “As shown, the walls 442, 444 are integral with the bottom case 406e. For example, the trough or cavity may be machined (or laser ablated or otherwise formed) into the bottom case 406e to form the walls 442, 444. Alternatively, the walls 442, 444 may be separate components from the bottom case 406e and may be secured (e.g., welded, bonded, adhered, etc.) to the bottom case 406e to form the walls 442, 444”); and 
screen printing one colored ink onto the ablated pattern on the border component to yield more than one hue of the one colored ink on the cover sheet (Detailed Description, [0227]. “The edge trims 714, 716 may have a same or similar appearance (including color, surface polish, etc.) to each other and/or to other parts of the computing device 700b. For example, the edge trims 714, 716 may be formed from or include the same materials as the joining members 710b, 712b, such that the edge trims 714, 716 and the joining members 710b, 712b have substantially the same appearance (e.g., color, surface finish, etc.) to one another, furthering the uniformity and consistency of the sides of the computing device 700b.”; See also Detailed Description, [0200], “The cover 604a, display housing 602a, and joining member 606a may have a substantially similar appearance. For example, these components may be configured to have the same or similar color, texture, tactile feel, etc. This may include applying paint, ink, dye, or other coatings to the components, and/or applying the same finishing processes (e.g., machining, polishing, etc.) to the components.”; See next Detailed Description, [0237], “For example, the reinforcing rib structure 902 may be formed by machining, etching, ablating, or otherwise removing material from a single sheet of material (e.g., glass). As another example, the reinforcing rib structure 902 may be formed by a molding or slumping process in which the top case 900 is heated and conformed to a mold that defines the reinforcing rib structure 902 (as well as other features and/or shapes of the top case 900, such as the keyboard region 904 or other areas of high or low relief”). 

Regarding claim 18, Ligtenberg discloses wherein the border component comprises two or more colored border-layer components, and wherein the more than one hue of the one colored ink yielded exceeds a sum of the two or more border-layer components and the one colored ink (See also Detailed Description, [0200], “The cover 604a, display housing 602a, and joining member 606a may have a substantially similar appearance. For example, these components may be configured to have the same or similar color, texture, tactile feel, etc. This may include applying paint, ink, dye, or other coatings to the components, and/or applying the same finishing processes (e.g., machining, polishing, etc.) to the components.”; coatings disclose a plurality of inks; See also Detailed Description, [0134]). 

Regarding claim 19, Ligtenberg discloses wherein the one colored ink is translucent or opaque, and wherein the more than one hue of the one colored ink appears as a gradient of the one colored ink on the cover sheet (Detailed Description, [0123], “The sheet may also be light transmissive to allow images or light to be visible therethrough. As used herein, light transmissive may be used to refer to something that is transparent or translucent, or otherwise allows light to propagate therethrough. In some cases, transparent materials or components may introduce some diffusion, lensing effects, distortions, or the like (e.g., due to surface textures) while still allowing objects or images to be seen through the materials or components, and such deviations are understood to be within the scope of the meaning of transparent. Also, materials that are transparent may be coated, painted, or otherwise treated to produce a non-transparent (e.g., opaque) component”; texture reads upon gradient feature; See also Detailed Description, [0169-0175]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ligtenberg over Davis et al., United States Patent Application Publication No. US 2015/0286085 A1.

Regarding claim 7, Ligtenberg discloses every element of claim 6 but does not explicitly disclose wherein a translucency of the pattern that is ablated is determined by a first width of the ablated line divided by a pitch of the ablated line. 
Davis, in a similar field of endeavor, discloses a PCAP touchscreen layered structure (Davis, Abstract) and provides the suggestion of changing the translucent of the pattern that is ablated by changing the width and pitch of the albated line (Davis, Fig. 3-4, Detailed Description, [0045], “On a writing tablet manufacturing line it may not be desirable to etch the final or completed display product but to etch only the lower substrate with all or some of its coatings before the display is constructed such as components 240 of FIG. 2. This is illustrated in FIG. 3 showing a three dimensional view of the bottom substrate 102 with the conducting layer 103 and laser ablated lines 301a, 301b and 301c that have been etched in the back layer 301 in the manufacturing process before the final writing tablet display has been assembled. In such a manufacturing process a laser is scanned across either a stationary or moving back ink coated film 301 or display. Region 301c is etched the deepest (for example, slowest scanning speed) and hence forms the brightest image whereas region 301a is etched the most shallow (for example, faster scanning speed) and forms the least bright image; and region 301b is etched an intermediate amount to form a gray level in between the images produced by etched regions 301c and 301a. Likewise, the gray level or depth of etch could be controlled by adjustments in the laser intensity”; See also Detailed Description, [0053]). 
It would have been obvious to have modified the touchscreen layered structure of Ligtenberg to utilize the suggestions of Davis in such a way to provide the feature of wherein a translucency of the pattern that is ablated is determined by a first width of the ablated line divided by a pitch of the ablated line. The motivation to combine these arts is to create a precise level of opaque coating and varying the gray levels of additional images (See Davis, Detailed Description, [0042], [0053]). The fact that both 

Regarding claim 8, Ligtenberg in combination with Davis discloses every element of claim 7, and Davis further discloses wherein the pitch of the ablated line comprises a distance measured from of a center of the ablated line to a center of an adjacent ablated line (Fig. 2C, lines of etching regions, #201/a/b/c; Detailed Description, [0043], it is inherent that there is a distance between a plurality of ablated lines).
Thus it would have remained obvious to have combined Ligtenberg and Davis in the same manner as described in claim 7.

Regarding claim 9, Ligtenberg in combination with Davis discloses every element of claim 7, and Davis further discloses wherein the pattern that is ablated includes the first width of the ablated line, and a second width of a second ablated line, wherein the second width of the second ablated line is smaller than the first width of the ablated line (Fig. 2C, lines of etching regions, #201/a/b/c; Detailed Description, [0043], “The etching time can be governed by a speed at which the laser traces the identifier image. FIG. 2 shows examples of three levels of etching regions (e.g., lines or spots)--201a, 201b and 201c. Each of these levels of etching creates a different level of gray on the background of the writing tablet display with deepest etched region 201c creating the brightest image while the shallowest etched region 201c creates the least bright image”).
It would have been further obvious to one of ordinary skill in the art to have modified the combination of Ligtenberg and Davis to include the teachings of Davis in such a way to provide wherein the pattern that is ablated includes the first width of the ablated line, and a second width of a second ablated line, wherein the second width of the second ablated line is smaller than the first width of the (Davis, Detailed Description, [0043]).

Regarding claim 10, Ligtenberg discloses every element of claim 1 but does not explicitly disclose wherein the pattern that is laser-ablated comprises a laser-ablated dot. 
However, Ligtenberg does disclose the suggestion of microdot projectors (Detailed Description, [0179] [0237]; See next Detailed Description, [0611], “As noted, the biometric sensors 4912a may use any suitable sensing techniques, such as optical sensors (e.g., photoplethysmographs, cameras, etc.), capacitive sensors, or the like. The biometric sensors 4912a may also include facial-recognition sensors, which may include cameras, lenses, projectors (e.g., microdot projectors), infrared sensors, and the like”). 
Davis, in a similar field of endeavor, discloses a PCAP touchscreen layered structure (Davis, Abstract) wherein the pattern that is laser-ablated comprises a laser-ablated dot (Summary, [0009], “Furthermore, this approach may also use laser ablation to make dot pattern identifiers on an eWriter used for a dot pattern recognition system whereby a special pen with an optical camera can locate the instantaneous position of the pen necessary for digitally recording the image such as for example in U.S. patent application Ser. No. 14/069,901, which is incorporated herein by reference in its entirety”).
It would have been obvious to one of ordinary skill in the art to have modified the laser-ablated pattern within Ligtenberg to comprise a laser-ablated dot, as taught in Davis. The motivation to combine these arts is to utilize a known type of pattern for use with a special paten with an optical camera (Davis, Summary, [0009]). The fact that Ligenterg also suggests the use of cameras within the touch structure (See Ligtenberg, Detailed Description, [0611] apparatus makes this combination more easily implemented.  
(Detailed Description, [0043], 201c has largest diameter]). 
It would have been further obvious to one of ordinary skill in the art to have modified the combination of Ligtenberg and Davis to include the teachings of Davis in such a way to provides wherein a translucency of the pattern that is ablated is based on a diameter of the ablated dot and a pitch of the ablated do. The motivation to combine these arts is to create different sizes of etching regions to vary the brightness of the image within that respective region (Davis, Detailed Description, [0043]).

Regarding claim 12, Ligtenberg in combination with Davis discloses every element of claim 11, and Davis further discloses wherein the translucency of the pattern that is ablated is based on a square of the diameter of the ablated dot, divided by a square of the pitch of the ablated dot (Detailed Description, [0043], “The etching time can be governed by a speed at which the laser traces the identifier image. FIG. 2 shows examples of three levels of etching regions (e.g., lines or spots)--201a, 201b and 201c. Each of these levels of etching creates a different level of gray on the background of the writing tablet display with deepest etched region 201c creating the brightest image while the shallowest etched region 201c creates the least bright image. It should be understood that the image (identifier) created by etching is a permanent image and is not erased or modified by operation of the display. In contrast, the image created by the liquid crystal can be electronically or mechanically changed”; although the exact equation is not explicitly disclosed, it is inherent that a larger diameter/pitch would create a brightest region based on the given teachings]). 

(Fig. 2C, lines of etching regions, #201/a/b/c; Detailed Description, [0043], “The etching time can be governed by a speed at which the laser traces the identifier image. FIG. 2 shows examples of three levels of etching regions (e.g., lines or spots)--201a, 201b and 201c. Each of these levels of etching creates a different level of gray on the background of the writing tablet display with deepest etched region 201c creating the brightest image while the shallowest etched region 201c creates the least bright image”; 201c diameter greater than 201a/b).
It would have been further obvious to one of ordinary skill in the art to have modified the combination of Ligtenberg and Davis to include the teachings of Davis in such a way to provide wherein the pattern that is ablated includes the diameter of the ablated dot and a second diameter of a second ablated dot, wherein the second diameter of the second ablated dot is smaller than the diameter of the ablated dot The motivation to combine these arts is to create different levels of etching regions to vary the brightness of the image within that respective region (Davis, Detailed Description, [0043]).

Regarding claim 20, Ligtenberg discloses every element of claim 17, and claim 20 recites similar limitations as that of claim 12 (incorporating claims 10 and 11) and is thereby rejected under the same reasoning and citations with the combination of Ligtenberg and Davis, as for claim 12 above.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KWIN XIE/Primary Examiner, Art Unit 2626